internal_revenue_service number release date index number -------------------- --------------------- ------------------------------------------- ----------------------------- -------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------- id no ------------------ telephone number ---------------------- refer reply to cc fip b01 plr-107047-18 date date legend taxpayer sponsor firm partnership ------------------------------------------------------------------------ ---------------------------------------------------------------------------------------------- ---------------------------------------------------- --------------------------- ---------------------------------------------------- corporations ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------------------- date date date date date ------------------- --------------------------- ------------------ ---------------------------- ----------------- plr-107047-18 dear ---------------- this ruling responds to a letter dated date submitted on behalf of taxpayer taxpayer requests an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations the regulations to make an election under sec_856 of the internal_revenue_code the code to treat corporations as taxable reit subsidiaries trs of taxpayer effective as of date facts taxpayer represents that it made an election to be treated as a real_estate_investment_trust reit under sec_856 of the code commencing with its taxable_year that ended on date taxpayer indirectly owns and leases land cellular towers distributed antenna systems and interests in corporations taxpayer is sponsored by sponsor on date taxpayer through a disregarded_entity acquired an interest in partnership partnership owns and leases land cellular towers distributed antenna systems and interests in corporations on date sponsor engaged firm to conduct tax due diligence in connection with and prior to taxpayer’s acquisition of its interest in partnership firm prepared and delivered a due diligence report to taxpayer that noted partnership’s ownership_interest in corporations the tax due diligence report stated that corporations did not appear to hold material assets or conduct material operations but did not discuss the reit qualification issues that may arise due to the ownership of corporations in particular although the tax due diligence report discussed tax compliance steps to be taken following the acquisition of the interest in partnership it did not discuss trs elections in connection with taxpayer’s reit qualification sponsor on behalf of taxpayer engaged firm to provide reit tax compliance services for the taxpayer year ending date in connection with the review of taxpayer’s returns for the year ending date sponsor’s counsel discovered taxpayer’s failure to timely file trs elections for corporations sponsor’s counsel discussed the matter with a partner at firm with responsibility for taxpayer’s reit tax compliance services including the possibility that the interests in corporations could potentially result in taxpayer failing its reit-qualifying asset test under sec_856 for a relevant quarter in which a trs election was not in effect upon discovery of this risk and upon advice from firm taxpayer promptly filed forms taxable_reit_subsidiary election on date to make a joint trs election with corporations retroactive to date the earliest date on which the trs election could be effective without the relief sought in this letter_ruling plr-107047-18 after further consultation with outside legal counsel taxpayer determined that it would be appropriate and prudent to request relief to treat corporations as trss as of date the date on which taxpayer was formed and the interest in partnership was acquired taxpayer makes the following additional representations in connection with this ruling_request the request for relief was filed before the failure to make the regulatory election was discovered by the service granting the relief requested will not result in taxpayer or corporations having a lower u s federal tax_liability in the aggregate for all years to which the election applies than they would have had if the election had been timely made taking into account the time_value_of_money taxpayer did not seek to alter a return position for which an accuracy-related_penalty has been or could have been imposed under sec_6662 of the code at the time they requested relief and the new position requires or permits a regulatory election for which relief is requested being fully informed of the required regulatory election and related tax consequences taxpayer did not choose to not file the election taxpayer and corporations are not using hindsight in making the decision to seek the relief requested no specific facts have changed since the due_date for making the election that make the election advantageous to taxpayer or corporations the period of limitations on assessment under sec_6501 has not expired for taxpayer or corporations for the taxable_year in which the election should have been filed nor for any taxable_year s that would have been affected by the election had it been timely filed in addition affidavits on behalf of taxpayer and corporations have been provided as required by sec_301_9100-3 of the regulations law and analysis sec_856 of the code provides that a reit and a corporation other than a reit may jointly elect to treat such corporation as a trs to be eligible for treatment as a trs sec_856 provides that the reit must directly or indirectly own stock in the corporation and the reit and the corporation must jointly elect such treatment the election is irrevocable once made unless both the reit and the subsidiary consent plr-107047-18 to its revocation in addition sec_856 specifically provides that the election and any revocation thereof may be made without the consent of the secretary in announcement 2001_1_cb_716 the service announced the availability of new form_8875 taxable_reit_subsidiary election according to the announcement this form is to be used for taxable years beginning after for eligible entities to elect treatment as a trs the instructions to form_8875 provide that the subsidiary and the reit can make the election at any time during the taxable_year however the effective date of the election depends on when the form_8875 is filed the instructions further provide that the effective date cannot be more than months and days prior to the date of filing the election or more than months after the date of filing the election if no date is specified on the form the election is effective on the date the form is filed with the service sec_301_9100-1 of the regulations provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin sec_301_9100-3 through c sets forth rules that the service generally will use to determine whether under the particular facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i requests relief under this section before the failure to make the regulatory election is discovered by the service ii failed to make the election because of intervening events beyond the taxpayer’s control iii failed to make the election because after exercising reasonable diligence taking into account the taxpayer’s experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election a taxpayer will be deemed to have not acted reasonably and in good_faith if the taxpayer i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under section plr-107047-18 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief sec_301_9100-3 provides that a reasonable extension of time to make a regulatory election will be granted only when the interests of the government will not be prejudiced by the granting of relief sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 provides that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under this section conclusion based on the information submitted and the representations made we conclude that taxpayer has satisfied the requirements for granting a reasonable extension of time to elect under sec_856 to treat corporations as trss of taxpayer effective date accordingly taxpayers may treat corporations as trss of taxpayer effective date this ruling is limited to the timeliness of the filing of form_8875 this ruling’s application is limited to the facts representations and code and regulation sections cited herein except as provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed as to whether taxpayer qualifies as a reit or whether corporations otherwise qualify as trss of taxpayer under part ii of subchapter_m of the code no opinion is expressed with regard to whether the tax_liability of taxpayer or corporations is not lower in the aggregate for all years to which the election applies than such tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the u s federal_income_tax returns involved the director’s office will determine such tax_liability for the years involved if the director’s office determines that such tax_liability is lower that office will determine the u s federal_income_tax effect plr-107047-18 the ruling contained in this letter is based upon information and representations submitted by taxpayer and corporations and accompanied by penalty of perjury statements executed by the appropriate parties while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayers that requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the terms of a power_of_attorney on file in this office copies of this letter are being sent to your authorized representatives sincerely ______________________ robert martin senior technician reviewer branch office of the associate chief_counsel financial institutions products enclosure copy of this for sec_6110 purposes
